DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 9579887).
	Sato et al. discloses an image forming apparatus comprising:
a print head group including a plurality of print heads (FIG. 27, elements Ln),
              each of the plurality of print heads including a plurality of nozzles (FIG. 27, elements N1, N2, n3,…) arranged along a main scanning direction, and
                             the plurality of print heads being arranged in a plurality of rows along a subscanning direction perpendicular to the main scanning direction, with a print head in a first row of the plurality of rows overlapping, in the sub-scanning direction, a print head in a second row of the plurality of rows adjacent to the first row (FIG. 27), and
                              circuitry configured to
                                        control the print head group to perform printing with at least one of the print head in the first row and the print head in the second row arranged along the sub-scanning direction (FIG. 27: The printhead Ln-BK1 is controlled to print the dots (Px1-6)),
                                       control the print head group to eject recording liquid from a plurality of nozzles in a non-overlapping area of the print head in the first row and the print head in the second row not overlapping in the sub-scanning direction (FIG. 27: The nozzles N1-N3 of the printhead Ln-BK1 is controlled to print the dots Dt1-3, wherein the nozzles N1-N3 are not in the overlap area),
                                         select a recording liquid ejection area from an overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction, and                                     FIG. 27: In the overlapping area, nozzle N-P, being adjacent to nozzle N-R1, is selected to eject ink drop to from ink dot Dt-P).
	Regarding to claim 2: wherein the circuitry selects, on a nozzle-by-nozzle basis, the recording liquid ejection area from the overlapping area of the print head in the first row and the print head in the second row overlapping in the subscanning direction (FIG. 27: The nozzle N-P is selected because it is adjacent to nozzle N-TG, which is in the ejection abnormality).
	Regarding to claims 3-4: wherein the circuitry is further configured to based on a defective ejection nozzle detection chart printed with the print head group, detect a defective ejection nozzle with defective ejection of the recording liquid from the overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction (FIG. 27: The abnormality of nozzle N-TG is detected by the ejection abnormality detecting unit 52 (FIG. 3)), stop ejection of the recording liquid from the detected defective ejection nozzle in the overlapping area of the print head in the first row and the print head in the second row overlapping in the sub-scanning direction (FIG. 27 shows the abnormal nozzle N-TG is not used for further printing), and replace the detected defective ejection nozzle with a normal nozzle adjacent in the sub-scanning direction to the defective ejection nozzle to perform the printing, the normal nozzle being included in a print head of the plurality of print heads adjacent in the subscanning direction to another print head of the plurality of print heads including the defective ejection nozzle, wherein for each of the plurality of nozzles detected as the defective ejection nozzle, the circuitry replaces the detected defective ejection nozzle with the normal nozzle (FIG. 27 shows the normal nozzle N-P is used to replace the abnormal nozzle N-TG for further printing).
Regarding to claim 5: wherein the circuitry is included in an application specific integrated circuit (FIG. 3, element 6).
Regarding to claims 6-7: further comprising a memory configured to store ejection control data generated by the circuitry to control ejection of the recording liquid from the plurality of nozzles in each of the plurality of print heads (FIG. 16), and a data converting device configured to receive print data from an information processing device, convert the received print data into data in a data format compatible with the image forming apparatus, and supply the converted data to the image forming apparatus (FIG. 3: The data converting device 50 receives the print data SI and converts it to the image data Vin to provide it to the printhead 30 for printing purpose).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853